Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


   UNITED STATES OF AMERICA

          v.                                          Case No. 19-20450-CR-Scola
   ALEX NAIN SAAB MORAN, and                          ORAL HEARING REQUESTED
   ALVARO PULIDO VARGAS, a/k/a
   “German Enrique Rubio Salas,”

      Defendants.


         MOTION TO VACATE ORDER CONFERRING FUGITIVE STATUS
    AND FOR LEAVE FOR SPECIAL APPEARANCE TO CHALLENGE INDICTMENT
         This is an exceptional case. Alex Nain Saab Moran (“Mr. Saab”) is a foreign national and

  diplomat of Venezuela. While on mission as a special envoy for that nation in response to an

  unprecedented humanitarian crisis, he was arrested in Cape Verde at the insistence of the United

  States government, which seeks to prosecute him in this action. But Mr. Saab’s status as a special

  envoy entitles him to absolute immunity under the Vienna Convention on Diplomatic Relations,

  and Eleventh Circuit precedent compels that result. The Court therefore lacks subject-matter

  jurisdiction over this action, and the arrest of Mr. Saab is unlawful.

         On August 26, 2019, the Court issued a sua sponte order transferring Mr. Saab and his co-

  defendant to “fugitive status,” on the basis that he has “not made an initial appearance.” ECF No.

  5. The Court should revisit that determination, vacate its order, and grant Mr. Saab leave to file a

  special appearance to challenge the Court’s jurisdiction and the reach of the criminal statutes the

  government claims he violated.

         This is not an ordinary fugitive-disentitlement case. Mr. Saab did not flee this Court’s

  jurisdiction and cannot in any meaningful sense return to the United States. See United States v.

  Barnette, 129 F.3d 1179, 1184 (11th Cir. 1997). He was not here at any time relevant to the

  indictment, had no reason to be, and still has no reason to be, but for the indictment, which

  Venezuela has ordered him to oppose and resist. Because Mr. Saab owes his principal loyalty to

                                                        1
Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 2 of 13




  Venezuela, his adherence to that order cannot be viewed as bad-faith defiance of this Court’s

  jurisdiction. He is, in short, no “fugitive.” Indeed, the very existence of United States jurisdiction

  is in substantial doubt. Mr. Saab has “fundamental” challenges to the indictment that should be

  resolved as a predicate to extradition. In re Hijazi, 589 F.3d 401, 408 (7th Cir. 2009). The most

  troubling feature of this prosecution is that Mr. Saab is a diplomat entitled to absolute immunity,

  which deprives the Court of subject-matter jurisdiction. Further, the statutes at issue do not purport

  to reach Mr. Saab’s wholly extraterritorial conduct.

            The Court should therefore vacate its order conferring fugitive status on Mr. Saab and/or

  grant Mr. Saab leave to specially appear to move to dismiss the indictment. A draft motion to

  dismiss is attached to this filing. The Court should grant this motion and accept that motion for

  filing.

                         CONCISE STATEMENT OF MATERIAL FACTS
            A.     Mr. Saab’s Diplomatic Roles and Missions
            Mr. Saab is a dual citizen of Colombia and Venezuela. Mr. Saab has served, and continues

  to serve, diplomatic roles on Venezuela’s behalf. In April 2018, Venezuela’s foreign minister, Mr.

  Jorge Arreazo Montserrat, appointed Mr. Saab as:
                   Special Envoy of the Government of the Bolivarian Republic of
                   Venezuela, with broad powers on behalf of the Bolivarian Republic
                   of Venezuela to make arrangements for procuring basic goods and
                   services, both paid for and received as humanitarian aid, for
                   national social assistance programs, particularly food, supplies,
                   machines and equipment for the production and processing of
                   foodstuffs; medicines, materials, medical supplies and equipment.
                   He is authorized to negotiate with governmental authorities,
                   representatives of institutions and companies, both public and
                   private, in order to find practical solutions to complex situations
                   affecting the Bolivarian Republic of Venezuela as a result of
                   commercial and financial restrictions since 2015.
  Exhibit A, Diplomatic Authorization (April 9, 2018). In 2020, Mr. Saab was charged with missions

  to Iran to deliver documents requesting humanitarian assistance needed to combat the Covid-19

  pandemic in Venezuela. See Exhibit B, Letter from Arreaza to Saab (April 1, 2020). Mr. Saab was

  accredited to Ayatollah Ali Kamenei, Supreme Leader of the Islamic Revolution of Iran, and was


                                                    2
Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 3 of 13




  to carry letters asking for Iranian assistance. See Exhibit C, Letters from Venezuelan Officials to

  Iranian Officials (June 2020). Venezuela sought fuel, medical supplies, and food from Iran. Id.

  Iran, in turn, approved the missions. See Exhibit D, Verbal Note from Embassy of Iran Verbal to

  Ministry of People’s Power for Foreign Affairs of Venezuela (June 8, 2020).

         Mr. Saab also holds the permanent diplomatic post of Alternate Permanent Representative

  of the Bolivarian Republic of Venezuela to the African Union. See Exhibit E, Resolution

  Venezuela Ministry of Popular Power for Foreign Relations (Dec. 24, 2020). The United States

  recognizes the African Union as a public international organization, see Exec. Order No. 13,377,

  70 Fed. Reg. 20,263 (April 13, 2005), and itself maintains an ambassadorial-level representative

  to the organization in Addis Ababa, Ethiopia, see Congressional Research Service, N. Cook & T.

  Husted, The African Union (AU): Key Issues and U.S.-AU Relations 16 (2016).

         B.      Mr. Saab’s Arrest and Detention Pursuant to This Prosecution

         On June 12, 2020, Mr. Saab was arrested in Cape Verde, where his flight originating in

  Venezuela took a stopover to refuel en route to Iran pursuant to one of the special diplomatic

  missions described above. Cape Verde detained Mr. Saab pursuant to an INTERPOL red notice

  request issued by the United States. The red notice was predicated on this criminal action, filed

  July 25, 2019. See ECF No. 1 (“indictment”).
         The indictment concedes Mr. Saab’s Colombian citizenship. 1 Id. at *3, ¶ 6. It alleges that,

  in a loosely defined time period between 2011 and 2015, Mr. Saab worked with four other

  Colombian citizens, one identified (Alvaro Pulido Vargas) and three unnamed “co-conspirators,”

  id. at *5–6, ¶¶ 6–10, in a cryptically alleged scheme to make “bribe payments to Venezuelan

  foreign officials,” id. at *4–5, ¶ 3. Mr. Saab denies this scheme and all allegations of the indictment

  concerning it or any conspiracy, bribery, or money laundering of any kind. Officials of both

  Venezuela and Ecuador have investigated the underlying transactions and found no wrongdoing.



  1
   That indictment does not allege that Mr. Saab is also a citizen of Venezuela, but that is not a fact
  material to Mr. Saab’s defenses.


                                                    3
Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 4 of 13




  Importantly, Venezuela conferred diplomatic status on Mr. Saab in 2018, after it was allegedly

  victimized by him. This memorandum addresses the allegations only for purposes of this motion

  and Mr. Saab’s proposed motion to dismiss the indictment.

         The alleged scheme, insofar as it can be discerned from the indictment, centered on a low-

  income housing project contract, which a company controlled by Mr. Saab and others is alleged to

  have obtained from the Venezuelan government. Id. at *5, ¶ 4. The concept of the corruption was

  allegedly to obtain government payments for the importation of construction materials (apparently

  to build the housing project) that did not occur. Id. at *5–7, ¶¶ 6–15. For example, an

  undifferentiated set of co-conspirators would allegedly cause one shipment to be imported and

  represent that multiple shipments were in fact made, such as by directing government officials to

  take different pictures of the same shipment in different locations and present them as proof of

  multiple shipments. Id. at *5–6, ¶ 7. An undifferentiated set of “co-conspirators” allegedly utilized

  a Venezuelan governmental tracking system “to submit multiple sets of false and fraudulent

  invoices and documents identifying it as a new shipment, even though it was not a new shipment.” 2
  Id.

         The indictment alleges that accomplishing this required an undifferentiated group of co-

  conspirators to make corrupt payments to Venezuelan officials employed by three Venezuelan

  agencies that oversee imports: the National Integrated Service for the Administration of Customs

  Duties and Taxes (with the Spanish-language acronym “SENIAT”); the Commission for the

  Administration of Currency Exchange (“CADIVI”); and the Bolivarian National Guard of

  Venezuela (“GNB”). Id. at *2, ¶¶ 2–4, 8. The CADIVI manages the “tracking system” that is

  alleged to have made possible the fraudulent invoices representing non-existent imports. Id. at *2,

  ¶ 5.




  2
    The undersigned counsel understand that the housing project is in fact complete, raising
  perplexing questions as to how that could have occurred if insufficient supplies were obtained
  toward that end.


                                                   4
Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 5 of 13




         The indictment does not (and could not) allege that Mr. Saab was present in the United

  States at any time relevant to the indictment. Mr. Saab, in fact, has not travelled to the United

  States in nearly three decades. There is no allegation that the tracking system, the housing project,

  the goods imported, the officials supposedly bribed, the agencies supposedly victimized by the

  supposed bribes, or the source of funds exploited in the supposed bribes have any connection to

  the United States. There is no allegation that the United States lost money or saw any national

  interest impaired by the alleged scheme. As noted, the alleged conspirators are not alleged to be

  U.S. citizens. The sparse alleged United States connections identified in the indictment are as

  follows:

     •   The unnamed co-conspirators (but not Mr. Saab) are alleged to have “spent significant time

         in Miami, Florida,” Indictment at *3, ¶¶ 8–9 (Co-Conspirators 1 and 2); id. at *3, ¶ 10

         (alleging that Co-Conspirator 3 “traveled frequently to Miami, Florida”);

     •   CADIVI ordinarily pays for imported goods in U.S. dollars, id. at *2, ¶ 5;

     •   In March 2014, Co-Conspirators 1 and 3 (but not Mr. Saab) “met in Miami, Florida, to

         discuss the status of corrupt payments to Venezuelan government officials,” id. at *7, ¶ 12;

     •   Sometime between March 2012 and December 2014, an undifferentiated group of co-

         conspirators (not alleged to be in the Untied States) caused wire transfers to be made from
         Venezuelan bank accounts to overseas bank accounts through the United States, id. at *7,

         ¶ 14;

     •   Sometime between January 2014 and September 2015, profits were distributed and

         expenses paid (not allegedly from the United States) “by, among other things, causing wire

         transfers to be made to bank accounts of Co-Conspirator 1 in the Southern District of

         Florida,” id. at *7–8, ¶ 15;

     •   Seven wire transfers were made—it is unclear by whom, where, and for what purpose—

         from a Panamanian bank account to a bank account located in the Southern District of

         Florida, id. at *8–9, ¶¶ 1–2.




                                                   5
Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 6 of 13




         The government asserts one count of conspiracy to launder money under 18 U.S.C.

  § 1956(h) and seven counts of money laundering under 18 U.S.C. § 1956(a)(2)(A). Both statutes

  require that the allegedly laundered proceeds be derived from a “specified unlawful activity” or

  “SUA.” The government cites one provision of the Foreign Corrupt Practices Act (“FCPA”), 15

  U.S.C. §§ 78dd-3, as the principal SUA. This provision can only be violated by a person who is

  “in the territory of the Untied States.” Id. A second SUA cited is an “offense against a foreign

  nation,” 18 U.S.C. § 1956(c)(7)(B), but the indictment fails to allege a violation of the law of any

  nation other than the Untied States.

         C.      Venezuela’s Position on This Prosecution and Instructions to Mr. Saab to
                 Resist Extradition
         Mr. Saab remains in custody in Cape Verde, and his diplomatic mission remains

  unfulfilled. On August 26, 2019, the Court issued a sua sponte order transferring Mr. Saab and his

  co-defendant to “fugitive status,” on the basis that they have “not made an initial appearance.”

  ECF No. 5. That is the most recent meaningful action in this case.

         The Venezuelan government has vehemently objected to this prosecution. On July 1, 2020,

  Mr. Saab received correspondence from the Ministry of People’s Power for External Relations

  instructing Mr. Saab to resist extradition to the United States and to resist disclosing Venezuelan

  state secrets in his possession. Exhibit F, Arreaza Letter to Saab (July 1, 2020). The letter calls this

  prosecution an “atrocious example of extraterritorial application of law by Donald Trump’s

  government.” Id. The correspondence warns Mr. Saab that disclosure of state secrets may subject

  him to prosecution in Venezuela. Id.

                                              ARGUMENT

         At issue in this motion is the “fugitive disentitlement doctrine,” which “limits access to

  courts by a fugitive who has fled a criminal conviction in a court in the United States.” Magluta v.

  Samples, 162 F.3d 662, 664 (11th Cir. 1998). It was first applied in 1876, when the Supreme Court

  “declined to entertain the petition of a criminal defendant who had escaped and remained at large

  when his petition arose before the Court.” Pesin v. Rodriguez, 244 F.3d 1250, 1252 (11th Cir.


                                                     6
Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 7 of 13




  2001) (citing Smith v. United States, 94 U.S. 97 (1876)). But “[o]utside of the core fugitive

  disentitlement context, the Supreme Court has indicated that disentitlement is ‘too blunt an

  instrument’ to redress the indignity of a defendant’s absence.” In re Hijazi, 589 F.3d 401, 414 (7th

  Cir. 2009) (quoting Degen v. United States, 517 U.S. 820, 828 (1996)). And, even where the

  doctrine applies, it “is not jurisdictional in nature.” Pesin v. Rodriguez, 244 F.3d 1250, 1252 (11th

  Cir. 2001). “Instead, the doctrine is an equitable one and rests upon the power of the courts to

  administer the federal courts system.” Id.

         The doctrine does not reach this case, and, if it did, justice can only be served by the Court’s

  exercising discretion to permit Mr. Saab to enter a special appearance to raise legal arguments

  fundamental to the government’s power to proceed.

  I.     The Fugitive Disentitlement Doctrine Does Not Reach This Case

         The fugitive disentitlement doctrine is a “blunt…instrument” that should not be applied

  haphazardly, even where “substantial” “interests” might be viewed as justifying it. Degen, 517

  U.S. at 828. Its paradigmatic application involves a defendant who “has fled a criminal conviction

  in a court in the United States.” Magluta, 162 F.3d at 664. The doctrine has also been extended in

  this Circuit to the case of a defendant present within the court’s jurisdiction before being indicted

  and who “constructively flee[s] by deciding not to return.” United States v. Shalhoub, No. 98-CR-
  00460, 2016 WL 8943847, at *2 (S.D. Fla. Jan. 26, 2016) (quoting United States v. Barnette, 129

  F.3d 1179, 1184 (11th Cir. 1997)).

         But the Seventh Circuit in Hijazi recognized that the doctrine cannot reach a defendant

  never within the court’s jurisdiction and who therefore cannot be said to have constructively fled

  or declined to return. 589 F.3d at 412 (“Hijazi has never been in the country, he has never set foot

  in Illinois, and he owns no property in the United States. He therefore did not flee from the

  jurisdiction or from any restraints placed upon him.”); see also Shalhoub, 2016 WL 8943847, at

  *2 (distinguishing Hijazi because, there, “the defendant had never been to Illinois,” whereas, in

  Shalhoub, “Defendant lived in the Southern District prior to leaving for Saudi Arabia”). The court

  in Hijazi not only found application of the doctrine error in that circumstance, but found it so plain


                                                    7
Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 8 of 13




  as to justify the extraordinary writ of mandamus ordering a lower federal court to entertain the

  defendant’s challenge to the indictment, notwithstanding his absence from the United States. See

  589 F.3d at 414.

         This case is like Hijazi, not Shalhoub. Mr. Saab does not live in the United States, never

  lived in the United States, never at any relevant time travelled to the United States, and does not

  own property here. He had no reason to come to the United States and still has no reason to come

  here. Someone who declines to travel here with no reason to travel here (but for the indictment)

  cannot in any sense be said to have fled the jurisdiction, nor even to have constructively fled by

  not having “returned.” Shalhoub, 2016 WL 8943847, at *2. Mr. Saab is therefore not a fugitive,

  constructively or otherwise.

         Mr. Saab’s status as a diplomat of Venezuela takes this case further beyond any

  conceivable reach of the fugitive disentitlement doctrine. Aside from having no reason to come to

  the United States on his own volition, Mr. Saab has been ordered to resist this prosecution and

  extradition because the Venezuelan government opposes it. Exhibit F, Arreaza Letter to Saab (July

  1, 2020). Whatever duty to travel and stand trial here Mr. Saab might be alleged to have is entirely

  offset by Mr. Saab’s duty of loyalty to Venezuela as its diplomat. The fugitive disentitlement

  doctrine posits a duty to “surrender [oneself] to the authorities.” Shalhoub, 2016 WL 8943847, at
  *2. Even if that duty could somehow (contrary to Hijazi) reach a person who was never subject to

  the “authorities” demanding surrender, it cannot colorably reach a person who owes allegiance to

  a different national authority, which in turn has ordered that person not to surrender. As

  Venezuela’s citizen and diplomatic agent, Mr. Saab owes his primary allegiance to that nation.

  Any duty to the United States is secondary.

         The fugitive disentitlement doctrine cannot apply here for the additional reason that Mr.

  Saab’s challenges to the indictment are “fundamental.” Hijazi, 589 F.3d at 408. In Hijazi, the

  Seventh Circuit found that a foreign national charged for acts that occurred outside the United

  States raised “fundamental” challenges to the extraterritorial reach of the United States mail and

  wire-fraud statutes, which gave that defendant a “clear and indisputable” right to mandamus relief.


                                                   8
Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 9 of 13




  Id. Here, Mr. Saab intends to raise a materially identical defense that the FCPA requires unlawful

  activity “in the United States,” 15 U.S.C. § 78dd–3(a), and that the money-laundering statutes are

  not triggered in the absence of this “specified unlawful activity,” 18 U.S.C. § 1956(a).

         But that is only Mr. Saab’s alternative argument. He intends to raise the far more

  fundamental argument that his diplomatic status deprives this Court of subject-matter jurisdiction.

  The Diplomatic Relations Act requires that a suit against a person entitled to immunity under the

  Vienna Convention on Diplomatic Relations “shall be dismissed,” 22 U.S.C. § 254d, the Eleventh

  Circuit has held that special envoys like Mr. Saab are entitled to immunity under that convention,

  Abdulaziz v. Metro. Dade Cnty., 741 F.2d 1328 (11th Cir. 1984), and immunity destroys this

  Court’s “very power to act,” Hijazi, 589 F.3d at 408; Broidy Cap. Mgmt. LLC v. Benomar, 944

  F.3d 436, 443 (2d Cir. 2019) (recognizing that diplomatic immunity deprives United States courts

  of subject-matter jurisdiction). The United States’ stunning demand that a diplomat engaged in a

  diplomatic and humanitarian mission of paramount urgency be arrested and tried in an action with

  no meaningful United States interest presents an anomalous circumstance where the fugitive-

  disentitlement doctrine simply cannot apply.

         The “fugitive disentitlement is an exceptionally harsh sanction, to be disfavored whenever

  its application is not a matter of necessity.” Mastro v. Rigby, 764 F.3d 1090, 1096 (9th Cir. 2014).
  A “narrow view of the fugitive disentitlement doctrine” is therefore required. Id. Here, it could

  apply only by a gross aggrandizement to reach a circumstance where it appears never before to

  have been applied. It should not be applied. “A court’s inherent power is limited by the necessity

  giving rise to its exercise.” Degen, 517 U.S. at 829. The only “necessity” here cuts against that

  doctrine’s reach.
  II.    Alternatively, the Court Should Exercise Its Discretion To Allow a Special
         Appearance
         Even if the doctrine were applicable to this unique case, the Court’s sound discretion and

  justice are best served by permitting Mr. Saab to specially appear to challenge his indictment. The

  “discretion” of the Court can and should be exercised to permit Mr. Saab to “present arguments



                                                   9
Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 10 of 13




   attacking the validity of this indictment and challenging the jurisdiction of the court.” United States

   v. Noriega, 683 F. Supp. 1373, 1374 (S.D. Fla. 1988). “The present indictment is surrounded with

   special circumstances which militate in favor of allowing the defendant to attack its validity.” Id.

          The first is the government’s troubling choice to prosecute a diplomat. It is bedrock

   international law, founded in treaty and custom, that a “diplomat” is “immune from suit.” Dostal

   v. Haig, 652 F.2d 173, 176 (D.C. Cir. 1981). Mr. Saab should not have to surrender to extradition

   before raising that defense; his extradition should only occur if it is rejected. Cf. Hijazi, 589 F.3d

   at 407 (“[T]he reach of the statutes that Hijazi allegedly violated and the district court’s authority

   to command his appearance are precisely the issues Hijazi wants the district court to resolve.”). If,

   as is likely, the Court concludes that it lacks jurisdiction, Mr. Saab should be permitted to finish

   his diplomatic mission in service of Venezuela’s plight against a humanitarian crisis. This is the

   rare case where justice is best served by hearing the defense before requiring the defendant to

   submit to custody in the United States.

          A second special circumstance follows from the conflicting orders Mr. Saab faces. The

   United States has commanded his presence at trial, but the government of Venezuela has

   commanded Mr. Saab to resist that order, this prosecution, and extradition. To deprive Mr. Saab

   of any ability to challenge the indictment without violating the orders of Venezuela—the nation
   owed his allegiance as a citizen and diplomat and which can prosecute him for disloyalty—would

   confound the “equitable” underpinnings of the fugitive-disentitlement doctrine and work a bald

   injustice. Pesin, 244 F.3d at 1252.

          A third special circumstance lies in the compelling defenses available to Mr. Saab. This

   Court in Noriega found a special circumstance from the questions “of first impression” the defense

   attorneys raised. Noriega, 683 F. Supp. at 1374. The statutory questions here, including those

   concerning the extraterritorial reach of the FCPA, fall on that plane, and the Court would benefit

   from “[a]rguments of counsel” in resolving these “delicate issues.” Id. But a more profound

   problem is that the prosecution appears to have no foundation in the face of diplomatic immunity

   and to have been brought in defiance of international law and Eleventh Circuit precedent.


                                                     10
Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 11 of 13




   Abdulaziz, 741 F.2d 1328. If a defendant who raises close defenses deserves a hearing, so much

   more does a defendant who raises meritorious ones.

           A fourth special circumstance is that “[t]he case is fraught with political overtones.”

   Noriega, 683 F. Supp. at 1374–75. This prosecution is straining the government’s already tenuous

   relations with Venezuela, which has overtly opposed the prosecution. This is, moreover, a stark

   interference between the diplomatic relations of two sovereigns, Venezuela and Iran, concerning

   a matter of extreme international urgency, the global Covid-19 pandemic and its impact in

   Venezuela. It is nothing short of a stunning intrusion into the international status quo for one nation

   to halt a diplomatic mission between two other nations, citing no connection or interest in those

   relations whatsoever. The Court need only imagine hypotheticals wherein the roles of these three

   nations are transposed (or substitute nations added) to see how alarming this state of affairs is.

           A fifth special circumstance is related: the government has asserted precious little by way

   of a United States interest in this case. The diplomatic intercourse it has thwarted is, of course, not

   of concern to the United States. Moreover, the United States has only the barest alleged connection

   to the underlying supposed crimes. These concerned a Venezuelan public contract and alleged

   bribes of Venezuelan public officials in Venezuela by foreign nationals. Whatever technical

   arguments the government may lodge in support of its asserting jurisdiction in this case (which
   itself is subject to challenged at the indictment stage), the interests are, in truth, attenuated at best.

           A sixth special circumstances is that the “floodgates” of special-appearance motions will

   not plausibly follow from the Court’s leave for a special appearance here. See Noriega, 683 F.

   Supp. at 1374. It is not the case that “thousands of fugitives,” id., can colorably allege diplomatic

   status or present any documentary support for that status. As the exhibits to this motion show, Mr.

   Saab’s assertion of immunity is squarely grounded in fact.

           Finally, the government will not be prejudiced by a special appearance. Mr. Saab is

   currently detained in Cape Verde, where he has been for months. If the government prevails against

   Mr. Saab’s defenses it will be in the same position as if Mr. Saab appears and defends the




                                                      11
Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 12 of 13




   indictment from United States soil. There is no advantage to the government to demanding that

   Mr. Saab first appear on United States soil and then present his defenses. 3

                                            CONCLUSION

          The motion should be granted. The Court should vacate its order conferring fugitive status

   of Mr. Saab and/or permit Mr. Saab to enter a special appearance challenging the indictment on

   grounds of diplomatic immunity.




   3
     If the Court denies this motion it should be without prejudice to Mr. Saab’s right to challenge the
   indictment in the event he ends up in United States custody and before the Court. See Shalhoub,
   2016 WL 8943847, at *2 & n.3 (taking this approach).


                                                    12
Case 1:19-cr-20450-RNS Document 10 Entered on FLSD Docket 01/21/2021 Page 13 of 13




                  CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 88.9

            Counsel has conferred with Counsel for the United States of America pursuant to Local

   Rule 88.9 in a good faith effort to resolve the issues raised in this motion and has been unable to

   do so.

                                  REQUEST FOR ORAL HEARING

            Mr. Saab respectfully requests that the Court set this motion for a hearing at its earliest

   convenience. This case presents a novel question on the reach of the fugitive disentitlement

   doctrine, Mr. Saab invokes the discretion of this Court in allowing him leave to make a special
   appearance under exceptional circumstances. Mr. Saab respectfully submits that the Court would

   benefit from oral presentation and the opportunity to question legal counsel.



   January 21, 2021                                      Respectfully submitted,

    David B. Rivkin, Jr.*                             /s/ Lindy K. Keown
    Lee A. Casey*                                     Lindy K. Keown
    Jonathan R. Barr*                                 Baker & Hostetler LLP
    Kendall E. Wangsgard*                             200 South Orange Avenue
    Richard B. Raile*                                 Suite 2300
    Baker & Hostetler LLP                             Orlando, FL 32801
    1050 Connecticut Ave, NW                          lkeown@bakerlaw.com
    Suite 1100                                        (T) (407) 649-4000
    Washington, DC 20036                              (F) (407) 841-0168
    drivkin@bakerlaw.com
    (T) (202) 861-1500                                Jonathan B. New*
    (F) (202) 861-1783                                Baker & Hostetler LLP
                                                      45 Rockefeller Plaza
                                                      New York, NY 10111
                                                      jnew@bakerlaw.com
                                                      (T) (212) 589-4200
                                                      (F) (212) 589-4201

                                                    Attorneys for Defendant Alex Nain Saab Moran


   *   Pro hac vice applications forthcoming
